Citation Nr: 1009816	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issue of service connection for hearing loss is addressed 
in the Remand portion of the decision below and is remanded 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's tinnitus is 
related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2009).  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., 


Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran is seeking entitlement to service connection for 
tinnitus.  He contends that this condition began during his 
military service.  He attributes this condition to his 
inservice exposure to loud noise from firearms, aircraft 
engines, rockets, mortars and artillery.

Historically, the Veteran served on active duty in the Air 
Force from July 1968 to April 1972.  His June 1968 enlistment 
examination included an audiological evaluation, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
10
0
0

His service treatment records were silent as to any 
complaints or treatment for tinnitus.  The Veteran's February 
1972 separation examination included an audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

Following his discharge from the service, the first evidence 
noting the Veteran's complaints of tinnitus is his service 
connection claim filed herein in July 2005.  

In March 2006, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed.  The Veteran reported an inservice history of 
daily exposure to jet engines, without hearing protection 
usage.  He also reported that he was a mortar gunner in 
Vietnam, and that he was exposed to noise from combat.  An 
otoscopic examination revealed clear external auditory 
canals, bilaterally.  Audiometric testing revealed findings 
reflective of bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  The Veteran reported the onset of his 
tinnitus during the latter part of his military service.  The 
report concluded with diagnoses of bilateral, normal sloping 
to moderately severe, sensorineural hearing loss and 
tinnitus.  The VA examiner then opined that the Veteran's 
bilateral hearing loss and tinnitus were not related to his 
military noise exposure.  In support of this opinion, the VA 
examiner noted that the Veteran's hearing was normal on his 
separation examination.  

In July 2008, a second VA audiological examination was 
conducted.  The VA examiner noted that the Veteran's claims 
folder had been reviewed.  The Veteran reported a history of 
tinnitus "for a long time."  The VA examiner noted that no 
complaints of tinnitus were reported within the Veteran's 
service treatment records.  The VA examiner then stated:

I concur that the reported tinnitus is 
likely related to the current hearing 
loss.  Since no hearing loss occurred in 
the military i[t] is my opinion that the 
current hearing 


loss and tinnitus are not the result of 
military noise exposure.

The VA examiner further noted that the Veteran's current 
hearing loss "has more of the pattern of presbycusis than 
noise induced loss."

In July 2009, a third VA audiological evaluation was 
conducted.  The VA examiner noted that the Veteran's claims 
file had been reviewed.  The Veteran reported a history of 
military noise exposure from aircraft engines, mortars and 
weapons fire. He also reported the onset of his tinnitus 
during his military service.  Following an audiological 
evaluation, the report concluded with diagnoses of bilateral, 
mild to moderately severe, sensorineural hearing loss and 
tinnitus.  The VA examiner then opined that due to the 
Veteran's reported onset of tinnitus during service, it is at 
least as likely as not that this condition is related to his 
military service.

After reviewing the Veteran's claims file, there are 
conflicting medical opinions of record as to whether the 
Veteran's current tinnitus is related to his military 
service.  In weighing these opinions, the Board finds that 
inservice exposure to acoustical trauma has been established.  
In addition, the Veteran has reported the onset of his 
tinnitus during his military service.  Charles v. Principi, 
16 Vet. App 370, 374-75 (2002) (finding that the Veteran's 
statements are competent evidence as to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus "because ringing in the ears 
is capable of lay observation").  Accordingly, applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's tinnitus is related to active military service.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Pursuant to the Board's May 2009 
remand, the RO was to schedule the Veteran for a VA 
audiological examination to determine the etiology of the 
Veteran's current hearing loss.  In making this 
determination, the VA examiner was to specifically address 
the question of whether any degree of hearing loss began as a 
result of the Veteran's inservice noise exposure.  

As noted in the Board's May 2009 remand, the two prior VA 
medical opinions of record that found that his hearing loss 
was not incurred during military service, dated in March 2006 
and in July 2008, were based in part on the Veteran's service 
treatment records which documented normal auditory thresholds 
for VA purposes at entrance and separation.  These opinions, 
however, did not address whether the Veteran's hearing loss 
was incurred in service, regardless of whether it was shown 
to meet the criteria for VA purposes in service or on service 
separation.  See 38 C.F.R. § 3.385 (2009); see also Hensley 
v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing 
loss as defined by 38 C.F.R. § 3.385 is not shown in service 
or at separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service).  If the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In this case, comparison of the audiology reports from the 
Veteran's June 1968 enlistment examination and his February 
1972 separation examination shows an upward shift in tested 
thresholds at the 500, 1000, 2000, 3000 and 4000 Hertz levels 
in both ears.  

Pursuant to the Board's May 2009 remand, the Veteran 
underwent a third VA audiological examination in July 2009.  
Following a review of the Veteran's claims file and 
examination of the Veteran, the VA examiner opined that the 
Veteran's hearing loss was less likely as not related to his 
military service.  This opinion, however, continued to be 
based on the Veteran's service treatment records which 
documented normal auditory thresholds for VA purposes at 
entrance and separation.  It examiner failed to give 
consideration to the upward shift in the tested thresholds 
shown on the Veteran's enlistment and separation examination.  
Hensley, 5 Vet. App. at 159.  

Under these circumstances, a VA medical opinion should be 
obtained concerning the etiology of Veteran's bilateral 
hearing loss, which must be conducted in accordance with 
Hensley v. Brown, 5 Vet. App. 155 (1993).  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that compliance is 
neither optional nor discretionary).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a medical opinion 
concerning the etiology of the Veteran's 
current hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner.  After a review of the entire 
evidence of record, the examiner must 
render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current hearing 
loss is related to the Veteran's period 
of military service (July 1968 to April 
1972), or to any incident therein, to 
include as due to noise exposure.  The 
Veteran's military occupational 
specialty, the objective medical findings 
in the service treatment records, the 
previous VA audiological evaluations 
currently of record, the Veteran's 
history of inservice and post service 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  Prior to forming an 
opinion, the examiner must be mindful of 
the holding in Hensley, as noted in the 
discussion above.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of inservice noise exposure.  
A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim remaining on 
appeal must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


